This case is before us on petition for rehearing in which it is brought to our attention that prior *Page 104 
to the judgment awarding peremptory writ of mandamus in the court below the alternative writ of mandamus had been amended so as to eliminate therefrom the requirement of the payment of interest on interest coupons after maturity.
In our opinion filed July 9, 1936, we reversed the judgment upon the sole ground that the peremptory writ did not follow the alternative writ in requiring provision for the payment of the interest on the coupons after maturity.
Inasmuch as the amendment above referred to was overlooked by us, the petition for rehearing should be granted which is now done and, upon reconsideration of the record, the judgment appealed from is affirmed.
So ordered.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.